Powell, J.
1. The prosecution of a person for the violation of a municipal ordinance may be sustained upon the testimony of one witness, although the testimony of that witness is contradicted by any number of other witnesses. In such a ease, merely an issue of fact, and not an issue of law, is presented, and this court has no jurisdiction over issues of fact.
2. Where a prosecution for the violation of a municipal ordinance took place in the police court of the City of Thomasville in the State of Georgia, and proceedings were brought in the superior court of the county in which that city is located to review the legality of the conviction had therejn, and it appeared that the witness who testified *501as to the commission of the offense located it as having been at the home of the defendant, and further testified that the home of the defendant “is in the City of Thomasville,” it will be presumed, in the absence of proof to the contrary, that the witness referred to the City of Thomasville in the State of Georgia, and not to some other city of that name. Therefore the point that the venue was not proved, because the evidence does not disclose in what State or in what county the offense was committed, is not well taken. Cf. Knox v. State, 114 Ga. 272 (40 S. E. 233). Judgment affirmed.
Decided June 29, 1911.
Certiorari; from Thomas superior court — Judge Thomas. April 23, 1911.
Snodgrass & Mclntire, Fondren Mitchell, for plaintiff in error.
T. N. Hopkins, J. H. Merrill, contra.